NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



ABEL TOSCANO-HERNANDEZ,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-5132
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark Wolfe, Judge.

Howard L. Dimmig, II, Public Defender,
and Jean Marie Henne, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa; and
Bilal Ahmed Faruqui, Assistant Attorney
General, Tampa (substituted as counsel of
record), for Appellee.


PER CURIAM.

             Affirmed.

SILBERMAN, BLACK, and SALARIO, JJ., Concur.